Citation Nr: 1235485	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 2001.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings have been associated with the Veteran's claims file.  At the April 2012 hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's chronic fatigue is attributed to a known clinical diagnosis of fibromyalgia for which the Veteran is already in receipt of service connection.

CONCLUSION OF LAW

A chronic fatigue disorder other than fibromyalgia was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
 §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2005 letter, sent prior to the initial May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter, which is not of record but which the Veteran expressly acknowledged receipt of in an April 2006 letter to VA, informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, while the Dingess/Hartman notification letter is not of record, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as private treatment records and VA examination records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in order to adjudicate his claim of entitlement to service connection for chronic fatigue in September 2008.  Neither the Veteran nor his representative has alleged that such examination is inadequate.  Moreover, the Board notes that the VA examiner offered an etiological opinion as to that disorder and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding that claim.

Additionally, in July 2011 and April 2012, the Veteran was provided an opportunity to set forth his contentions during separate hearings before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the July 2011 and April 2012 hearings, the DRO and undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his chronic fatigue, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).


Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, his Department of Defense (DD) Form 214 shows that he served in such theater of operations from September 25, 1990 to March 19, 1991.  The Board further notes that VA granted the Veteran service connection for fibromyalgia (claimed as multiple joint pain and fatigue) in a September 2008 rating decision and assigned a 10 percent rating, effective November 14, 2005.  

The Veteran contends in his November 2005 claim that he began experiencing fatigue in 1990.  In a January 2009 letter, he asserted that he was administered Pyridostigmine Bromide and exposed to pesticides during his Persian Gulf War service, and that his claimed diseases or conditions are related to that service.  In a July 2011 letter, the Veteran claimed that he has Gulf War Illness which began in either 1990 or 1991, and that it is service-connected.

At his July 2011 hearing before the DRO, the Veteran asserted that he started having trouble with chronic fatigue and joint pain following his Gulf War service in 1991.  See transcript, p. 2.  He reported that he went to sick call for those symptoms in the fall of 1991; was given ibuprofen and mild, moderate, and heavy pain killers; and was given a profile numerous times for chronic fatigue, joint pain, and muscle fatigue.  Id., p. 2.  The Veteran also asserted that he was not diagnosed with chronic fatigue until 1996 or 1997.  Id., p. 3.  The Veteran stated that he continued to receive care for his chronic fatigue from the time he ended service.  Id., p. 3.  He reported that his treating physician diagnosed him with chronic fatigue and Gulf War Syndrome, and prescribed medication for chronic fatigue, joint pain, muscle pain, Gulf War illness, and fibromyalgia.  Id., p. 5.  The Veteran stated that his treating physician has not written a medical opinion as to whether or not his chronic syndrome was caused by his military service.  Id., pp. 4-5.

At his April 2012 hearing before the undersigned, the Veteran asserted that his chronic fatigue, as well as joint pain and muscle pain, began in late 1991-shortly after his return from the Gulf War.  See transcript, p. 3.  He denied ever experiencing such problems prior to his service in the Gulf War.  Id., pp. 4-5.  The Veteran stated that he went to sick call for his chronic fatigue, and was mostly prescribed Motrin.  Id., pp. 4, 5.  He noted that he was first diagnosed with chronic fatigue in 1996.  Id., p. 7.  The Veteran stated that he is still being seen for Gulf War illness, muscle pain, twitching, and fatigue, and that his chronic fatigue symptoms and treatment have continued since he left service.  Id., pp. 5, 7-8.

With respect to the Veteran's contention that he should receive an award of service connection for chronic fatigue separate and distinct from his already service-connected diagnosis of fibromyalgia (claimed as multiple joint pain and fatigue), he stated that "I don't fully understand the VA's definition of fibromyalgia....I feel that these items have been diagnosed as different items.  I don't understand how the VA rolls all those diagnoses into one, encompassing fibromyalgia diagnosis....I think the fatigue is separate.  The joint pain and the muscle pain I can understand that [being] related to the fibromyalgia, and the Gulf War illness.  I don't see how the fatigue [is related to the fibromyalgia]."  Id., pp. 9-10.  The Veteran stated that he does not always experience joint pain and fatigue at the same time.  Id., pp. 10-11.

The Veteran's service treatment records include a July 2001 DD Form 2697 in which the Veteran was found to have a history of chronic fatigue and recurrent joint pains.  In Reports of Medical Examination dated February 1978, December 1999, November 2000, May 2001, and July 2001, clinicians made no findings or diagnosis of fatigue.  In Reports of Medical History dated February 1978 and December 1999, the Veteran made no mention of fatigue.  In a November 2000 Report of Medical History, the Veteran indicated that he had easy fatigability.  In a July 2001 Report of Medical History, the Veteran indicated that he did not have easy fatigability.

After service, in July 2007, a private clinician found that "a lot of [the Veteran's] symptoms are suggestive of fibromyalgia," although he noted that a physician had told the Veteran that he did not have a rheumatologic problem.

VA provided the Veteran with a compensation and pension examination for his reported fatigue in September 2008.  The examiner, a physician, reviewed the Veteran's claims file and medical records.  The Veteran reported that his chronic fatigue began in 1991, and came on slowly over a period of eight months with symptoms of muscle aches, joint pain and fatigue.  The Veteran also reported that, since being out of service, no etiology had been found for his reported symptoms.  The VA examiner found that the Veteran's chronic fatigue was associated with his diagnosis of fibromyalgia.  The VA examiner opined that he had excluded other clinical conditions that may produce similar symptoms by a thorough evaluation based on the Veteran's history, a thorough physical examination, and appropriate laboratory tests.

In August 2010, a clinician noted that the Veteran reported having a flare-up of Gulf War Syndrome.  The clinician diagnosed the Veteran with chronic pain and numerous other disorders.  Additionally, "Gulf War Illness" and "Arthralgias" were handwritten onto the report.  No etiological opinion was provided, and no link between Gulf War Illness and chronic fatigue was made.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining VA physician is so qualified, his medical opinion constitutes competent medical evidence.

The Veteran is competent to report that he began experiencing fatigue in service, and that he has continued to feel fatigued since service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the Veteran is not competent to provide an opinion linking his fatigue to a disorder other than fibromyalgia because those disorders are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board observes that the September 2008 VA examiner excluded other clinical conditions that may produce similar symptoms to fibromyalgia by a thorough evaluation based on the Veteran's history, a thorough physical examination, and appropriate laboratory tests-and there is no indication that the Veteran is competent to administer such tests or interpret the results.  Therefore, the Board accords the Veteran's statements regarding the etiology of his claimed chronic fatigue no probative value, as he is not competent to opine on that complex medical question.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that a single judge decision carries no precedential weight, it may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The Board finds the September 2008 VA examiner's opinion is most probative in this matter as he offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Because it is based on a physical examination and testing, the September 2008 VA examiner's opinion outweighs the Veteran's own opinion that his fatigue is distinct from his service-connected fibromyalgia because he does not always experience joint pain and fatigue at the same time.  The Veteran has not offered a persuasive explanation for why he must experience all of his symptoms of fibromyalgia simultaneously in order for that diagnosis to apply to his symptom of fatigue.

Therefore, based on the competent and probative September 2008 VA examiner's opinion and the other evidence of record, the Board finds that service connection is not warranted for chronic fatigue as such is attributed to a known clinical diagnosis of fibromyalgia, for which the Veteran is already in receipt of service connection.  The Veteran is advised that he may file a claim for an increased rating for such disability at any time if he believes that his fatigue and/or other symptoms of fibromyalgia warrant a rating greater than 10 percent.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a right knee disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that a remand is necessary in order to obtain an addendum opinion so as to determine the etiology of the Veteran's right knee disorder.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At his July 2011 hearing before the DRO, the Veteran asserted that he started having problems with his right knee upon injuring it in a military exercise in Berlin, Germany, in June 1981.  See transcript, p. 5.  He described the exercise as an "in-city mount...assault."  Id., p. 6.  The Veteran reported that he was sent to a medical facility for treatment, where he was given some painkillers and some time off and/or light duty.  Id., p. 6.  He stated that he went back to sick call several other times for his right knee injury.  Id., p. 6.  The Veteran asserted that his doctor has told him "that my right knee is just aggravated by other medical symptoms that I have because it's weaker.  It's to the point of strain and stress."  Id., p. 6.  The Veteran also stated that his right knee has tested negative for arthritis.  Id., p. 7.

At his April 2012 hearing before the undersigned, the Veteran asserted that he injured his right knee in Berlin, Germany in 1981 "on a military exercise running, and I tripped and fell, and slammed it pretty good."  See transcript, p. 13.  The Veteran reported that he was sent to the U.S. Army Hospital Berlin, diagnosed with a right knee strain, and given painkillers and 48 hours of rest.  Id., p. 13.  He denied any history of trauma to his right knee prior to service.  Id., pp. 14-15.  The Veteran stated that he now has muscle and joint pain which give him problems with getting up and down.  Id., p. 14.  He further asserted that he has always had some problems with his right knee since the injury.  Id., p. 17.  When asked whether he feels that his fibromyalgia caused or aggravated his claimed right knee disorder, the Veteran responded that he feels that it did not, but that "the [right knee] injury aggravates the fibromyalgia."  Id., p. 15.

The Veteran's service treatment records include a June 1981 record in which he reported falling on his knees while running during a training exercise.  The clinician administered an x-ray of the Veteran's right knee and diagnosed a right knee strain.  In January 1997, a clinician diagnosed the Veteran with arthralgia of the knees.

In Reports of Medical Examination dated February 1978, December 1999, November 2000, May 2001, and July 2001, clinicians found that the Veteran's lower extremities and musculoskeletal system were normal.  In a July 2001 Report of Medical History, the Veteran reported that his knees swell after running.

After service, in May 2007, a private physician noted that the Veteran reported injuring his right knee in service.  The physician found that the Veteran's right knee had lost 5 percent of full extension (compared to a 10 percent loss in his left knee).  The physician also observed that there were minimal degenerative changes in both knees.  The physician diagnosed the Veteran with osteoarthritis, multiple injuries, and possible seronegative arthritis.

In June 2007, another private clinician noted that the Veteran reported having all-over joint pain and bilateral knee pain since about 1991.  The clinician found crepitus on both knees, worse on the right, and diagnosed the Veteran with chronic musculoskeletal pain and bilateral knee pain and inflammation.

VA provided the Veteran with a compensation and pension examination of his right knee in September 2008.  The examiner, a physician, reviewed the Veteran's claims file and medical records.  The examiner diagnosed the Veteran with right knee osteoarthritis and opined that it was less likely than not related to the treatment that he received during his active service for his right knee strain because:

There was no speficic [sic] injury in the service.  He was treated and diagnosed with a right knee strain.  On my exam and also the history- he no longer has a right knee strain but has early osteoarthritis of his right knee.  But note the plain film does not confirm this at this time.  A knee strain does not predispose someone to osteoarthritis.  Age, obesity, specific cartilage defects and genetics are the predisposing factors for this type of arthritis.

The Board finds that an addendum opinion is required in order to address the evidence of record.  Specifically, the examiner should consider the Veteran's January 1997 service treatment record showing arthralgia of the knees, as well as the Veteran's statement at his April 2012 hearing that he has had ongoing right knee problems since the June 1981 injury.  Additionally, in light of both the June 1981 service treatment record showing a fall on his knees while running during a training exercise and the Veteran's competent and credible statements, the examiner should either explain or retract the statement that there was no specific right knee injury in service.

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right knee disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right knee disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the claims file, including a copy of this remand, should be sent to the September 2008 VA examiner or to another appropriate VA examiner for an addendum opinion.  In the addendum opinion, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right knee disorder is related to his military service.

The VA examiner should consider the Veteran's January 1997 service treatment record showing arthralgia of the knees, as well as the Veteran's statement at his April 2012 hearing that he has had ongoing right knee problems since the June 1981 injury.

Additionally, in light of both the June 1981 service treatment record showing a fall on his knees while running during a training exercise and the Veteran's competent and credible statements, the examiner should either explain or retract the statement that there was no specific right knee injury in service

In offering any opinion, the examiner must consider the full record, to include service treatment records, private treatment reports, and the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his right knee disorder.  The examiner should explain the reasoning for every opinion provided.

A new VA examination is not warranted unless deemed so by the VA examiner.  If the examiner who drafted the September 2008 opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed right knee disorder should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


